Citation Nr: 1145818	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for enlarged prostate.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to service connection for emphysema, also claimed as soft tissue tumor of the left upper lobe of the lung.

5.  Entitlement to service connection for hypertension, claimed as arteriosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1963, and from November 1963 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in October 2011.  A transcript of this hearing is of record.

The Board notes that the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD); an April 2011 RO rating decision granted service connection for PTSD, and that issue is not on appeal.  The Board also notes that the Veteran claimed entitlement to service connection for tinnitus.  However, a June 2011 substantive appeal clearly and expressly limited the appeal from that statement of the case to the issue of entitlement to service connection for bilateral hearing loss and not inclusive of the tinnitus issue.

The issues of entitlement to a compensable disability rating for bilateral hearing loss, entitlement to service connection for emphysema, and entitlement to service connection for hypertension, claimed as arteriosclerosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostate disability was not manifested during the Veteran's active service, nor is it otherwise related to such service.

2.  Chronic left shoulder disability was not manifested during the Veteran's active service, nor is any chronic left shoulder disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  Prostate disability was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Chronic left shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in April 2008 (pertaining to the left shoulder) and July 2008 (pertaining to the prostate).  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the June 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in April and July 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records and post-service VA reports have been obtained.  Pertinent records in the custody of the Social Security Administration (SSA) have also been obtained and associated with the claims file.

The Board finds that a VA medical examination with a nexus opinion is not required in order to make a final adjudication with regard to either service connection claim (prostate and left shoulder disabilities) addressed with a final decision below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' with regard to any disability shown to be associated with prostate disability or left shoulder disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed below, with regard to the prostate issue, the Veteran does not contend that his claimed prostate disability manifested during service and he has presented no support for the contention that his claimed prostate disability (which he does not claim is cancer) could be related to herbicide exposure during service.  With regard to the left shoulder issue, the Board determines below that the Veteran's recent lay testimony indicating in-service onset of left shoulder disability is the only evidence indicating a nexus to service and is not credible or reliable when considered against the contradictory information of record.  No evidence credibly suggests that the Veteran experienced any in-service problems pertinent to the claims during service or for many years thereafter, and no evidence otherwise raises any theory relating the cause of these two claimed disabilities to any event or symptoms occurring during service.  Moreover, given the absence of any probative evidence, including credible lay testimony, indicating pertinent post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2011) (a finding of service connection may not be based on a resort to speculation or even remote possibility).

In this case, the Board finds that a VA examination with medical opinion is not necessary with regard to the questions of etiology in this case.  Because the evidence does not establish that the Veteran suffered 'an event, injury or disease in service' as it relates to the claims of entitlement to service connection for the claimed prostate and left shoulder disabilities, and absent an indication that either disability may be associated with the Veteran's service or with another service-connected disability, it is not necessary to provide a VA medical examination with opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, the Board finds it unnecessary to remand this case for a VA medical examination.

The Board finds that the evidence of record does not meet the McLendon criteria that would require a remand for medical examination and etiology opinions.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran is claiming service connection for an enlarged prostate, to include as due to his exposure to herbicides while stationed in Vietnam, and for a left shoulder disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003).  

Prostate

The Veteran claims entitlement to service connection for an enlarged prostate, primarily asserting that a such disability is the result of exposure to herbicides during service in Vietnam.

The Board notes that the Veteran has been confirmed to have service in-country in the Republic of Vietnam during the pertinent period.  An April 2011 RO memorandum shows a formal determination that the JSRRC has provided evidence to corroborate herbicide exposure in Vietnam.  The Veteran has since established service connection for diabetes mellitus (in a June 2011 RO rating decision) on the basis of exposure to herbicides in Vietnam.  Thus, as VA has previously accepted that the Veteran served in Vietnam during the applicable time period, he is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

The examiner noted the Veteran's genitourinary system as clinically normal on the Veteran's October 1969 induction report of medical examination; examination of the anus and rectum was also clinically normal.  Service treatment records showed no evidence of complaints, treatment, or diagnosis of a prostate disability.  Examination report shows that the Veteran's genitourinary system was clinically normal along with normal clinical findings for the anus and rectum in full examination reports from July 1963, January 1969, and December 1969.  On the Veteran's August 1970 separation report of medical examination, the examiner indicated no abnormal findings for the Veteran's genitourinary system; examination of the anus and rectum was also without clinical abnormality.

The Veteran's own account of his prostate history, as explained in his October 2011 Board hearing testimony, is that he did not have any pertinent diagnosis, treatment, or symptoms until approximately 1987.  There is no evidence in the claims file which indicates any earlier onset of any pertinent symptomatology or sign of prostate disability.  The Veteran's own account of his prostate disability, as also explained in his October 2011 Board hearing testimony, is that he has never been told that his prostate disability is cancer.

The medical evidence of record does not clearly resolve the specific diagnostic nature of any current prostate disability affecting the Veteran.  However, even accepting the Veteran's contention that he suffers from a disability featuring an enlarged prostate, there is absolutely no indication that that a prostate disability manifested during military service or is otherwise etiologically related to the Veteran's military service.

The Veteran contends that his enlarged prostate may have resulted from Agent Orange exposure during his Vietnam service.  The Board notes that an enlarged prostate is not included in the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395 (2007).  The Board acknowledges that prostate cancer is associated with exposure to certain herbicide agents; however, the Veteran has not been diagnosed with prostate cancer, the Veteran has not alleged that he has prostate cancer, and the Veteran's October 2011 Board hearing testimony expressly disclaimed that he had any indication or belief that he had prostate cancer.

It is well established that, as a lay person, the Veteran is not considered capable of opining as to the nature or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in the record links the Veteran's claimed prostate disability to Agent Orange exposure.  The Secretary's determination suggests that pertinent studies have not suggested a link between benign prostate hypertrophy and herbicide exposure.  Therefore, service connection for the claimed disability cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

Service connection may not be granted on a direct basis.  The Veteran's service treatment records are silent as to any indications of an enlarged prostate.  Symptoms of the Veteran's claimed prostate disability are only even alleged by the Veteran to have manifested in approximately 1987, or more than 25 years after separation from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, no medical evidence of record connects the Veteran's claimed prostate disability with his active service.

As such, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for prostate disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Left Shoulder

The Veteran asserts that he suffers from a disability of the left shoulder manifesting in recurrent episodes of the shoulder coming out of joint.  The Veteran contends, including as explained in his October 2011 Board hearing testimony, that his left shoulder first came out of the socket during service.  Specifically, the Veteran described that during his service on "the Shangri-La" he had to climb "a ladder in a trunk at least five decks.  Probably five decks.  At the top, they had the hatch closed ....  [Y]ou have to grab a hold until it swing out, pull yourself through.  And when I did, I got just about through, my left shoulder jumped out of joint."  The Veteran testified that a lieutenant helped him manipulate the left shoulder back into joint, and that the Veteran then went to sick bay but was not significantly treated; he recalled being told "when it jumps out again, come see us."  The Veteran further testified that the shoulder problem continued to trouble him during service, and that he sought treatment resulting in some assistance manipulating the left shoulder back into joint.  The Veteran's testimony described that although he has reported the problem to his VA medical provider, he has not received treatment for the left shoulder problem following service and has generally learned to avoid positions that provoke the problem.

Significantly, the Veteran's service treatment records contain absolutely no suggestion of any left shoulder injury or symptom complaint during service.  The Veteran is certainly competent to testify to his recollection of lay-perceivable injury during service.  However, the Board finds that the Veteran's testimony in this regard is not credible due to being contradicted by the Veteran's contemporaneously documented in-service prior statement.  In this regard, the Board notes that the Veteran's October 2011 Board hearing testimony explained that he recalls the original episode of his left shoulder coming out of joint taking place in "[p]robably '61, maybe the first part of '62 on the aircraft carrier I was on."  The Veteran's account is contradicted by his service treatment records.  In particular, a November 1963 service medical examination report not only shows that no left shoulder abnormality was noted, but includes a medical history questionnaire that specifically asked the Veteran if he had ever had a "painful or 'trick' shoulder or elbow," with the Veteran's response indicating "No."

The Board finds it reasonable to assume that if the Veteran had experienced problems with his left shoulder dislocating out of joint beginning in 1961 or early 1962, he would have indicated such when asked specifically about the existence of such a problem in November 1963.  The Board notes that the Veteran's responses to the November 1963 medical history questionnaire did endorse a history of several other symptom experiences.  The fact that the Veteran denied a history of such shoulder problems in November 1963 strongly suggests that the Veteran had not experienced such problems as of November 1963, in contradiction of his recent assertions that he recalls suffering the original injury in 1961 or early 1962.  The Board finds that the Veteran's contemporaneously documented statement in 1963, being nearer in time to the time-period in question and associated with his medical care, is more reliable than the Veteran's recent testimony in connection with this claim for monetary benefits initiated more than 37 years following separation from service.

Due to the contradiction in the Veteran's statements discussed above, the Board finds that the Veteran's more recently asserted recollection of suffering a shoulder injury in 1961 or early 1962 is not credible and, thus, does not provide a probative indication of such an injury against the probative contemporaneous contrary statement documented during the Veteran's service.  Furthermore, the fact that the service treatment records are entirely silent as to any symptom complaints or medical findings concerning left shoulder problems throughout the Veteran's period of service strongly suggests that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic left shoulder disability during military service.  The Board notes that full examination reports from July 1963, January 1969, December 1969, and the Veteran's separation in August 1970, show no pertinent abnormalities noted.

The Board also notes that the earliest documented instance of any left shoulder symptom complaints is the Veteran's filing of this claim for VA disability benefits in February 2008.  This is more than 37 years following separation from military service.   The Court has indicated that the normal medical findings at the time of separation from service (or, in this case, shortly following service), as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no evidence otherwise suggesting that the Veteran suffers from a left shoulder disability that was incurred during service or is otherwise etiologically related to his military service.

The Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from a left shoulder disability is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for prostate disability and for left shoulder disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical treatment records, but none of the information in these documents substantially supports the Veteran's claims or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran suffers from a prostate disability or a left shoulder disability etiologically related to his military service.  No medical professional has provided any opinion indicating that the Veteran suffers from the claimed disabilities due to his military service, nor does any evidence probatively indicate that the claimed disabilities manifested during service; although the Veteran has testified that his claimed left shoulder disability manifested during service, this recent testimony is viewed as lacking credibility and reliability in light of the fact it is contradicted by contemporaneous service treatment records including the Veteran's documented in-service response to a medical history questionnaire.  No post-service medical records indicate that any claimed prostate disability or left shoulder disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The Board notes that the Veteran does not allege any continuity of symptomatology pertinent to the prostate disability claim; he has testified that the prostate symptoms began more than 25 years after separation from service.  The Veteran has testified to a continuity of symptomatology of left shoulder symptoms since service.  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of left shoulder symptoms after service does not provide a persuasive basis to award service connection in this case.  The Veteran's testimony that his claimed left shoulder disability has been ongoing since an injury in 1961 or early 1962 is contradicted by more contemporaneous earlier statements documented in service treatment records as well as the medical findings in the service treatment records.  The contemporaneous service treatment records show no suggestion of left shoulder problems during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of left shoulder disability, (2) the earliest evidence of left shoulder complaints is not shown until more than 27 years after service, and (3) the medical evidence of record fails to relate any currently claimed left shoulder disability to active service, the Board finds that the Veteran's statements suggesting continuity of symptomatology do not establish continuity of the current claimed left shoulder disability in this appeal.

Additionally, because the Veteran was not diagnosed with any pertinent left shoulder disability within one year of separation of service, there is no presumption that any current claimed left shoulder disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he currently suffers from claimed prostate disability and left shoulder disability causally related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic disabilities found not to have manifested until many years after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of left shoulder symptoms since service are not credible when viewed against the overall record.

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for prostate disability and for left shoulder disability, the benefit-of-the-doubt rule does not apply, and these claims are denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for enlarged prostate and for left shoulder disability is not warranted.  To these extents, the appeal is denied.


REMAND

Increased Rating for Bilateral Hearing Loss

The Veteran was originally afforded a VA examination to evaluate the severity of his bilateral hearing loss in connection with this appeal in October 2008.  During the course of the appeal, the Veteran was then afforded a new VA examination to obtain a more current evaluation of the Veteran's hearing loss disability in September 2010.  However, the September 2010 VA examination report involved some complication as a typically essential element of a VA hearing evaluation was deemed to be unreliable and thus not reported in the report; the September 2010 VA examiner found that speech recognition testing performed at that time was "Too unreliable to score" due to inconsistencies between the results and the Veteran's prior results as well as inconsistencies with the Veteran's apparent ability to communicate when conversing under headphones.

Significantly, discussion at the Veteran's October 2011 Board hearing addressed this matter and the Veteran essentially indicated that the September 2010 VA audiological examination was complicated by some confusion between the Veteran and the examiner.  In any event, discussion on this topic at the Board hearing led to the Veteran testifying that he believed his hearing loss had been increasing in severity in approximately the past year or so and that he would be willing to report for a new VA examination on this issue.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this case, the Board finds that another VA examination is appropriate.

Service connection for emphysema, also claimed as soft tissue tumor of the left upper lobe of the lung

The Veteran contends, including as explained in his October 2011 Board hearing testimony, that his lung disability is a consequence of his reported in-service experience with programs of firefighter training, which he describes as involving his moving through a burning environment without any breathing assistance apparatus.  The Veteran testified that he inhaled smoke from burning diesel fuel during these training exercises.  The Veteran testified that he recalled coughing up and sneezing "black soot" for weeks after completing such training.  He testified that during these programs he would "throw up three or four times from the smoke."  The Veteran denied having ever made a sick call visit associated with such symptoms, but described feeling chronically diminished lung capacity following these trainings.

The Board finds that these recollections and contentions of lung damage from in-service smoke inhalation are potentially highly pertinent to this issue on appeal.  Although some of the Veteran's service personnel records are currently included in the claims file, the sets of personnel records in the claims file are noted to have been selected on the basis of specific attempts to (1) identify any in-service asbestos exposure, (2) confirm the Veteran's service aboard a particular vessel, and (3) identify the Veteran's unit and dates of assignment in connection to any participation in combat operations associated with a PTSD claim.  The service personnel documents of record do not contain corroboration of the Veteran's participation in a firefighting training program, but it is not clear whether the claims-file contains a complete set of the Veteran's available service personnel records.  The Board finds that appropriate action should be taken to research whether the Veteran participated in the firefighter training program he has described, to include obtaining any pertinent service personnel records concerning participation in such training.

Additionally, the Board finds that a VA examination with an etiology opinion is required for this issue.  In addition to the Veteran's recent competent testimony regarding in-service smoke inhalation and respiratory symptoms, the Board notes that the service treatment records in the claims file include a November 1963 examination report with a medical history questionnaire upon which the Veteran specifically endorsed a history of "whooping cough."  Significantly, the Veteran denied any such history at the time of his entrance examination in October 1959; thus, the service treatment records in this respect strongly suggest that the Veteran reported some manner of respiratory symptomatology manifested by substantial coughing during service.  Furthermore, the Board notes that a February 1960 service treatment report shows that the Veteran was treated for symptoms including a cough with a diagnosis of acute bronchitis.

This evidence, together with the Veteran's recent competent testimony recalling his symptoms following the reported repeated inhalation of smoke during firefighter training, indicates an in-service event or injury involving the Veteran's lungs which may plausibly be pertinent to the etiology of the current claimed lung disability.

In this case, the Veteran has not been afforded a VA examination addressing his claim of entitlement to service connection for a lung disability.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The evidence of record establishes that the Veteran has been diagnosed with chronic lung disabilities.  The above-discussed evidence indicates the occurrence of an event, injury, or disease during service potentially pertinent to the etiology of current lung disability.  There is currently insufficient competent medical evidence on file to make a decision on this claim.

Thus, the Board finds that the McLendon criteria are met in this case.  The Board finds that there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issue of entitlement to service connection for emphysema, also claimed as soft tissue tumor of the left upper lobe of the lung.

Entitlement to service connection for hypertension, claimed as arteriosclerosis

The Board notes that the issue that the RO has recently characterized as entitlement to service connection for hypertension was actually originally raised by the Veteran's July 2008 claim as entitlement to service connection for "arteriosclerosis (hardening of the arteries)...."  During the initial development of the claim the RO determined that the claims was for "atherosclerosis of the heart," as reflected in the July 2008 VCAA letter sent to the Veteran.

As discussed in the decision section above, during the course of this remand the Veteran was determined to have been exposed to herbicides during his service in Vietnam, and certain disabilities may be presumed to be etiologically linked to such exposure by regulation.  During the course of this appeal, the list of disabilities presumed to be linked to exposure to herbicides was revised and now includes 'atherosclerotic cardiovascular disease' as explicitly included in the regulation's discussion of ischemic heart disease.  See 38 C.F.R. §§ 3.307, 3.309.

The Board takes administrative notice of the fact that there is some medical distinction to be drawn between atherosclerosis and arteriosclerosis, but that the two terms are quite often used interchangeably.  The Board also takes administrative notice of the fact that most cases of arteriosclerosis are atherosclerosis.

Under these circumstances, the Board believes that a VA examination is warranted to make a clear determination of the correct diagnosis or diagnoses of the Veteran's claimed vascular/cardiovascular pathology.  Without a clear determination of whether the Veteran is diagnosed with any form of cardiovascular atherosclerosis, the Board is unable to resolve the aspect of this appeal that requires application of the presumptions associated with disabilities linked to herbicide exposure.

Thus, in light of the recently revised regulations with regard to disabilities presumed to be linked to herbicide exposure, a remand is warranted for a VA examination addressing the nature and etiology of the Veteran's claimed vascular/cardiovascular disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination for the purpose of determining the severity of any bilateral hearing loss.  The RO/AMC should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner's report must also specifically include a description of the hearing disability on the Veteran's occupational functioning and daily activities.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  The RO/AMC should take appropriate action to research whether the Veteran participated in the firefighter training program he has described, to include obtaining any pertinent service personnel records concerning participation in such training.  If additional service personnel records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed lung disabilities.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all diagnoses of chronic lung disability.  As to each such current disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.

Any service records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion; in particular the examiner should address the Veteran's documented in-service complaint of 'whooping cough' and his documented in-service episode of bronchitis.  Additionally, the significance (if any) of the Veteran's own reported recollections regarding pertinent in-service events concerning lung disability should be specifically discussed, to include the Veteran's recollections of cigarette smoking and recollections of firefighter training involving inhalation of smoke from burning diesel fuel.

A rationale should be furnished for all opinions.

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed vascular/cardiovascular disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.  The examiner is asked to respond to the following:

a)  The examiner should clearly identify all diagnoses of vascular/cardiovascular system.  In answering this question, the examiner is asked to specifically address whether the Veteran has ischemic heart disease.

b)  As to each such current vascular/cardiovascular disability identified, the examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  In answering this for each identified diagnosis, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the diagnosis is etiologically related to his presumed exposure to herbicides while serving in Vietnam.

Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

A rationale should be furnished for all opinions.

5.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

6.  Following completion of the above, and any other necessary development, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


